                          ,-1~rçj ~Document 37-18 Filed 08/28/20 Page 1 of 1 PageID #: 321
       Case 5:20-cv-00019-JPB-JPM

BP-S148.O5S         INMATE          REQUEST       TO    STAFF   CDFRM
SEP 98
U.S.         DEPARTMENT         OF     JUSTICE                                         FEDERAL     BUREAU    OF    PRISONS




     TO: (Name and Title of Staff Member)                            DATE:0~         ~
         ~J i~             C~i~ ~(-,
     FROM:                                                           REGISTER NO.:
             L~1?i1t~~141~        0
     WORK ASSIGNNENT:             44                                 UNIT:



SUBJECT:        (Briefly    state      your question or concern and the solution you are requesting.
Continue on back,              if necessary.           Your failure to be specific may result in no action being
taken.  If necessary,                you will be interviewed in order to successfully respond to your
request.)
             LA i~ui ~ c ~ C~ ‘~                   ________________________________________




                   14          ir      A        ~4i~~Li~          /;~~I4~~j        ~A~L         4~ (~~h~l   L~,y~d ~
             ~lJ-~,       4~h~-F            i                                    ~                     ~




 ~      P      1~’ ~-     ~     d -i-i1 ~ ii~~ ~ ~                      /              ~/ 1        ~   /1<    1/    ,~ ~

        (f~(C             ~.     A~      ~                                   T    ~             P~7 pn~~-i~
~                       5 ~ ~               ~                           Q    ~   ~     /i~(         ~ i~
fr ~            ~          f~ C         ~   ~                           4—~ A-~ I          ,~     L~



                                                                                                       ~



                                                   (Do not write below this        line)
             ~


      DISPOSITION:




•-                Signature Staff Member                                Date



     Record Copy      -   File;     Copy    -   Inmate                      This form replaces BP-l48.070 dated Oct 86
     (This form may be replicated via WP)                                   and BP-5l48.070 APR ~94


       ~
